Douglas, J.,
concurring in judgment only. I concur in the judgment of the majority. I write separately to make several points, including the point that the case is now before us on the merits.
This case is no longer a case in prohibition and mandamus. Those determinations are over. The case is now before us on the merits and, in effect, calls for a declaratory judgment as to the constitutionality of certain sections of Am.Sub.H.B. No. 697.3
This court, in its original entry of March 12, 1998,4 indicated that Judge Sheward, the trial judge in the case that was then pending in the Court of Common Pleas of Franklin County (ie., Zanotti) was not to proceed further. 81 Ohio St.3d 1244, 691 N.E.2d 677. A majority of this court declined to grant a writ of prohibition and, thus, that matter (the prohibition action) is not before us. However, this court did grant a peremptory writ of mandamus, so that matter (the mandamus action) is, likewise, not before us. Thus, we are now called upon to decide whether certain provisions of Am.Sub.H.B. No. 697 are constitutional as they relate to, among other things, Section 26, Article II of the Ohio Constitution. I concur in declaring that as to Section 26, Article II of the Ohio Constitution, the specific sections of Am.Sub.H.B. No. 697 being challenged meet constitutional muster. The election in question should proceed.
I also agree with the majority’s conclusion that the challenged provisions of Am.Sub.H.B. No. 697 do not violate Sections 1c and 1d, Article II of the Ohio Constitution. Since Zanotti has properly raised the issue and the question is clearly before us for consideration, it is proper that we decide the question.
Zanotti contends that Sections 1 and 2 of Am.Sub.H.B. No. 697 are unconstitutional under Section Id, Article II of the Ohio Constitution. Section Id, Article II of the Ohio Constitution provides: “Laws providing for tax levies, appropriations for the current expenses of the state government and state institutions, and emergency laws necessary for the immediate preservation of the public peace, health or safety, shall go into immediate effect. * * * The laws mentioned in *486this section shall not be subject to the referendum.” Zanotti contends that the taxes proposed in Section 1 of Am.Sub.H.B. No. 697 do not take immediate effect because the General Assembly made them subject to approval by state electors. However, Section 1 of Am.Sub.H.B. No. 697 and the timing provision of Section 2 of the Act are laws relating to tax levies rather than laws providing for tax levies. The questioned provisions of Am.Sub.H.B. No. 697 only present the issue of electorate authorization regarding the proposed taxes.
Zanotti also challenges the constitutionality of Sections 2, 3, and 5 of the Act because these sections take immediate effect and, thus, it is argued, they violate Sections 1c and 1d, Article II of the Ohio Constitution. However, I respectfully disagree with the arguments advanced by Zanotti. Clearly, Sections 2, 3, and 5 of Am.Sub.H.B. No. 697 are designed only to place the statutes in Section 1 of the Act before the Ohio electorate.
Finally, it should also be noted that regardless of the outcome of the vote on May 5, 1998, Section 6 of Am.Sub.H.B. No. 697 remains intact. This section establishes a new funding mechanism for elementary and secondary education in Ohio’s schools. Although the majority correctly observes that legislative enactments enjoy a presumption of constitutionality, I believe that it would be the state’s burden of showing the constitutionality of all remedial legislation in the DeRolph litigation.
For the foregoing reasons, I concur in judgment only.
Resnick, J., concurs in the foregoing opinion.

. Zanotti, contrary to the statements of the majority, did not challenge all of Am.Sub.H.B. No. 697 as unconstitutional. Zanotti’s complaint challenged only certain provisions of the bill.


. The majority says that “[a]t the request of Secretary of State Taft, we ordered the common pleas court and Judge Richard S. Sheward not to proceed further with Zanotti’s case * * That sounds like the Secretary of State, called us on the telephone. In fact, the Secretary of State, through the Attorney General, properly filed in this court an original action explicitly seeking writs of prohibition and mandamus.